Case 3:21-cv-03751-BRM-DEA Document 1 Filed 03/01/21 Page 1 of 34 PageID: 1




POMERANTZ LLP
Terrence W. Scudieri, Jr.
600 Third Avenue, 20th Floor
New York, New York 10016
Telephone: (212) 661-1100
Facsimile: (917) 463-1044
tscudieri@pomlaw.com

Attorney for Plaintiff

- additional counsel on signature page -

                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY


 DEANNA LEWAKOWSKI,                            Case No.
 Individually and On Behalf of All
 Others Similarly Situated,
                                               CLASS ACTION COMPLAINT
                              Plaintiff,

                     v.                        JURY TRIAL DEMANDED

 AQUESTIVE THERAPEUTICS,
 INC., KEITH J. KENDALL, and
 JOHN T. MAXWELL,

                              Defendants.


      Plaintiff Deanna Lewakowski (“Plaintiff”), individually and on behalf of all

other persons similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants, alleges the following based upon personal knowledge

as to Plaintiff and Plaintiff’s own acts, and information and belief as to all other

matters, based upon, inter alia, the investigation conducted by and through
                                           1
Case 3:21-cv-03751-BRM-DEA Document 1 Filed 03/01/21 Page 2 of 34 PageID: 2




Plaintiff’s attorneys, which included, among other things, a review of the

Defendants’ public documents, conference calls and announcements made by

Defendants, United States (“U.S.”) Securities and Exchange Commission (“SEC”)

filings, wire and press releases published by and regarding Aquestive Therapeutics,

Inc. (“Aquestive” or the “Company”), analysts’ reports and advisories about the

Company, and information readily obtainable on the Internet. Plaintiff believes that

substantial additional evidentiary support will exist for the allegations set forth

herein after a reasonable opportunity for discovery.

                           NATURE OF THE ACTION

       1.     This is a federal securities class action on behalf of a class consisting

of all persons and entities other than Defendants that purchased or otherwise

acquired Aquestive securities between December 2, 2019 and September 25, 2020,

both dates inclusive (the “Class Period”), seeking to recover damages caused by

Defendants’ violations of the federal securities laws and to pursue remedies under

Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”) and Rule 10b-5 promulgated thereunder, against the Company and certain of

its top officials.

       2.     Aquestive was founded in 2004 and is headquartered in Warren, New

Jersey.     Aquestive is a specialty pharmaceutical company that focuses on

identifying, developing, and commercializing various products to address unmet


                                           2
Case 3:21-cv-03751-BRM-DEA Document 1 Filed 03/01/21 Page 3 of 34 PageID: 3




medical needs. The Company’s most advanced proprietary product candidate is

Libervant (diazepam), a buccal soluble film formulation of diazepam for the

treatment of recurrent epileptic seizures.

      3.     On December 2, 2019, Aquestive announced the completion of the

rolling submission of a New Drug Application (“NDA”) to the U.S. Food and Drug

Administration (“FDA”) for Libervant Buccal Film for the management of seizure

clusters (the “Libervant NDA”).

      4.     Throughout the Class Period, Defendants made materially false and

misleading statements regarding the Company’s business, operational and

compliance policies.     Specifically, Defendants made false and/or misleading

statements and/or failed to disclose that: (i) data included in the Libervant NDA

submission showed a lower drug exposure level than desired for certain weight

groups; (ii) the foregoing significantly decreased the Libervant NDA’s approval

prospects; (iii) as a result, it was foreseeable that the FDA would not approve the

Libervant NDA in its current form; and (iv) as a result, the Company’s public

statements were materially false and misleading at all relevant times.

      5.     On September 25, 2020, Aquestive announced receipt of a Complete

Response Letter (“CRL”) from the FDA indicating that the review cycle for the

Libervant NDA was complete but the application could not be approved in its current

form. Specifically, Aquestive advised investors that “[i]n the CRL, the FDA cited


                                             3
Case 3:21-cv-03751-BRM-DEA Document 1 Filed 03/01/21 Page 4 of 34 PageID: 4




that, in a study submitted by the Company with the NDA, certain weight groups

showed a lower drug exposure level than desired. The Company intends to provide

to the FDA additional information on PK modeling to demonstrate that dose

adjustments will obtain the desired exposure levels.”

      6.      On this news, Aquestive’s stock price fell $2.64 per share, or 34.69%,

to close at $4.97 per share on September 28, 2020.

      7.      As a result of Defendants’ wrongful acts and omissions, and the

precipitous decline in the market value of the Company’s securities, Plaintiff and

other Class members have suffered significant losses and damages.

                          JURISDICTION AND VENUE

      8.      The claims asserted herein arise under and pursuant to Sections 10(b)

and 20(a) of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5

promulgated thereunder by the SEC (17 C.F.R. § 240.10b-5).

      9.      This Court has jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. § 1331 and Section 27 of the Exchange Act.

      10.     Venue is proper in this Judicial District pursuant to Section 27 of the

Exchange Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b).               Aquestive is

headquartered in this Judicial District, Defendants conduct business in this Judicial

District, and a significant portion of Defendants’ activities took place within this

Judicial District.


                                          4
Case 3:21-cv-03751-BRM-DEA Document 1 Filed 03/01/21 Page 5 of 34 PageID: 5




      11.    In connection with the acts alleged in this complaint, Defendants,

directly or indirectly, used the means and instrumentalities of interstate commerce,

including, but not limited to, the mails, interstate telephone communications, and the

facilities of the national securities markets.

                                      PARTIES

      12.    Plaintiff, as set forth in the attached Certification, acquired Aquestive

securities at artificially inflated prices during the Class Period and was damaged

upon the revelation of the alleged corrective disclosures.

      13.    Defendant Aquestive is a Delaware corporation with principal

executive offices located at 30 Technology Drive, Warren, New Jersey 07059.

Aquestive securities trade in an efficient market on the Nasdaq Global Market

(“NASDAQ”) under the symbol “AQST.”

      14.    Defendant Keith J. Kendall (“Kendall”) has served as Aquestive’s

Chief Executive Officer at all relevant times.

      15.    Defendant John T. Maxwell (“Maxwell”) has served as Aquestive’s

Chief Financial Officer at all relevant times.

      16.    Defendants Kendall and Maxwell are sometimes referred to herein as

the “Individual Defendants.”

      17.    The Individual Defendants possessed the power and authority to control

the contents of Aquestive’s SEC filings, press releases, and other market


                                            5
Case 3:21-cv-03751-BRM-DEA Document 1 Filed 03/01/21 Page 6 of 34 PageID: 6




communications.      The Individual Defendants were provided with copies of

Aquestive’s SEC filings and press releases alleged herein to be misleading prior to

or shortly after their issuance and had the ability and opportunity to prevent their

issuance or to cause them to be corrected. Because of their positions with Aquestive,

and their access to material information available to them but not to the public, the

Individual Defendants knew that the adverse facts specified herein had not been

disclosed to and were being concealed from the public, and that the positive

representations being made were then materially false and misleading.            The

Individual Defendants are liable for the false statements and omissions pleaded

herein.

      18.     Aquestive and the Individual Defendants are collectively referred to

herein as “Defendants.”

                        SUBSTANTIVE ALLEGATIONS

                                    Background

      19.     Aquestive was founded in 2004 and is headquartered in Warren, New

Jersey.     Aquestive is a specialty pharmaceutical company that focuses on

identifying, developing, and commercializing various products to address unmet

medical needs. The Company’s most advanced proprietary product candidate is

Libervant (diazepam), a buccal soluble film formulation of diazepam for the

treatment of recurrent epileptic seizures.


                                             6
Case 3:21-cv-03751-BRM-DEA Document 1 Filed 03/01/21 Page 7 of 34 PageID: 7




        20.   On December 2, 2019, Aquestive announced the completion of the

rolling submission of the Libervant NDA to the FDA.

 Materially False and Misleading Statements Issued During the Class Period

        21.   The Class Period begins on December 2, 2019, when, during pre-

market hours, Aquestive issued a press release touting that “the completion, as

planned, of the rolling submission of a[n] [NDA] to the [FDA] for its therapeutic

candidate Libervant™ (diazepam) Buccal Film for the management of seizure

clusters.” That press release also quoted Defendant Kendall, who touted, in relevant

part:

        We are very pleased to have completed our NDA filing for Libervant
        as we had committed. We look forward to sharing the results from the
        single dose crossover study at the upcoming American Epilepsy
        Society 2019 Annual Meeting. We believe these results confirm our
        dosing algorithm and satisfy the final clinical requirement requested by
        the FDA [. . .] We believe that Libervant has the potential to be the first
        oral therapy approved by the FDA for the management of seizure
        clusters in the population of 1.2 million refractory epilepsy patients and
        the first diazepam based treatment usable by and delivering a consistent
        predictable dose to virtually all patients to whom it will be prescribed.

        22.   On January 10, 2020, Aquestive issued a press release entitled,

“Aquestive Therapeutics Exceeds Top End of Guidance Range for Preliminary

Unaudited Full Year 2019 Total Revenues and Provides Initial Full Year 2020

Guidance.” The press release stated, in relevant part:

        “In addition to exceeding the top end of our revenue guidance, we
        achieved significant milestones, as promised, in 2019. First, we
        completed our rolling submission of the New Drug Application (NDA)
                                            7
Case 3:21-cv-03751-BRM-DEA Document 1 Filed 03/01/21 Page 8 of 34 PageID: 8




      for our therapeutic candidate Libervant™ (diazepam) Buccal Film for
      the management of seizure clusters to the U.S. Food and Drug
      Administration (FDA) in November 2019. [. . .] These milestones
      establish a path forward in 2020 to advance our pipeline and
      commercial opportunities,” said Keith J. Kendall, Chief Executive
      Officer of Aquestive. [. . .] We anticipate current capital and revenues
      from monetization of our rights in APL-130277, subject to approval by
      the FDA, to fully support our commercial activities, the expected
      launch of Libervant, the continued development of AQST-108 and the
      identification, investigation and development of additional product
      candidates.”

      23.   On February 10, 2020, Aquestive issued a press release announcing the

FDA’s acceptance of the Libervant NDA, stating, in relevant part:

      Aquestive [. . .] announced today that, as anticipated, the [FDA]
      accepted the Company’s [NDA] for Libervant™ (diazepam) Buccal
      Film for the management of seizure clusters. The FDA has assigned a
      Prescription Drug User Fee Act (PDUFA) goal date of September 27,
      2020. If approved by the FDA, Libervant will be the first oral
      diazepam-based therapy approved for management of seizure clusters
      in the population of 1.2 million refractory epilepsy patients. Libervant
      was designated by the FDA as an orphan drug in November 2016.

      “The FDA filing acceptance for Libervant is an important milestone in
      our mission to provide epilepsy patients with a broader array of
      treatment options, that represent major contributions to patient care,”
      said Keith J. Kendall, Chief Executive Officer of Aquestive.
      “Aquestive is committed to helping people affected by seizure clusters
      through bringing important and innovative products to the market.
      Epilepsy patients have been underserved for some time with little
      choice beyond device-based products such as rectally administered gels
      and nasal sprays. We believe that our drug candidate Libervant will,
      if approved by the FDA, represent a major contribution to patient care,
      as compared to available treatment options, and further expand patient
      choice as the first orally administered dosage form available to manage
      seizure clusters in epilepsy patients.”



                                         8
Case 3:21-cv-03751-BRM-DEA Document 1 Filed 03/01/21 Page 9 of 34 PageID: 9




      “The FDA has recently indicated that, when evaluating clinical
      superiority for drugs demonstrating a ‘major contribution to patient
      care,’ it may consider such factors as convenience of treatment location,
      duration of treatment, patient comfort, reduced treatment burden,
      advances in ease and comfort of drug administration, longer periods
      between doses, and potential for self-administration,” continued Mr.
      Kendall. “We look forward to working with the FDA in the coming
      months in seeking to demonstrate why we believe that our product
      candidate Libervant, as an orally delivered product for this indication,
      has one or more of the attributes required by the FDA to be considered
      a major contribution to patient care relative to the currently approved
      products.”

      24.      On March 11, 2020, Aquestive filed an Annual Report on Form 10-K

with the SEC, reporting the Company’s financial and operating results for the year

ended December 31, 2019 (the “2019 10-K”).            In discussing the Company’s

strategies, the 2019 10-K stated, in relevant part:

             We are a patient-centric pharmaceutical company developing
      and commercializing products that address unmet needs and improve
      the lives of patients and their caregivers. We focus on developing
      medicines for patient populations suffering from the shortcomings of
      available treatment options, which can create an opportunity for
      differentiated medicines. Our pipeline is initially focused on
      developing treatments for CNS diseases, as well as orally administered
      complex molecules that we believe can be alternatives to invasively
      administered standard of care therapies. Our strategy leverages our
      global intellectual property portfolio, know-how, demonstrated
      research and development capabilities and proprietary manufacturing
      platform.

         To achieve these goals, our strategy includes the following key
      elements:

            • Advance our late stage proprietary portfolio of CNS product
              candidates to solve critical healthcare problems and make a
              meaningful improvement in the lives of patients and caregivers.
                                           9
Case 3:21-cv-03751-BRM-DEA Document 1 Filed 03/01/21 Page 10 of 34 PageID: 10




             We have focused development efforts on three proprietary CNS
             products, two of which have been approved and one product
             candidate in development. These products and product
             candidates address treatment challenges associated with epilepsy
             and ALS. [. . .] We completed the rolling submission for our
             NDA filing with the FDA for our drug candidate Libervant, with
             a PDUFA goal date of September 27, 2020. A competitor was
             approved for a diazepam nasal product in January 2020 and was
             granted orphan exclusivity. As described in more detail above
             under “Our Product Portfolio and Pipeline” and below under
             “Competition”, we believe and intend to seek to demonstrate to
             the FDA that our product candidate Libervant is clinically
             superior to the two existing approved products utilizing the same
             active moiety in that it represents a major contribution to patient
             care when compared to device driven rectal and nasal
             applications, although there can be no assurances that we will be
             successful.

(Emphasis in original.)

      25.    Further, in describing the Company’s Proprietary CNS Product

Candidate, the 2019 10-K stated, in relevant part:

             We are developing Libervant, which has been designated an
      orphan drug and received a PDUFA goal date of September 27, 2020,
      as an alternative to currently approved diazepam products in the form
      of a rectal gel and a recently approved nasal spray, the latter of which
      received orphan drug market exclusivity for this drug. It is anticipated
      that Libervant, if approved by the FDA, will enable a portion of the
      patient population who do not receive adequate treatment or forego
      treatment altogether to receive an alternative treatment by providing
      consistent therapeutic dosing in a non-invasive and innovative
      treatment form for epileptic seizures. As a first oral product available
      utilizing this active moiety for this indication, we believe, and we intend
      to seek to demonstrate to the FDA that, Libervant is clinically superior
      in that it represents a major contribution to patient care for this group
      of patients within the meaning of the FDA regulations and guidance.
      The FDA has recently indicated that, when evaluating clinical
      superiority for drugs demonstrating a “major contribution to patient
                                          10
Case 3:21-cv-03751-BRM-DEA Document 1 Filed 03/01/21 Page 11 of 34 PageID: 11




      care,” it may consider, where appropriate, such factors as convenience
      of treatment location, duration of drug administration, longer periods
      between doses, and potential for self-administration. On January 10,
      2020, a competitor of Aquestive obtained FDA approval of its
      diazepam nasal spray drug candidate and was granted orphan-drug-
      exclusivity for this drug commencing as of January 10, 2020. A
      company that obtains FDA approval for a designated orphan drug
      receives orphan market exclusivity for that drug for the designated
      indication for a period of seven years from the grant date in the United
      States. This orphan drug exclusivity approval may prevent a
      subsequent product seeking FDA approval from being marketed in the
      United States during the exclusivity period for the same active moiety
      for the same orphan drug indication except in the case where the drug
      candidate sponsor is able to demonstrate, and the FDA concludes, that
      the later drug is “clinically superior” to the approved products, e.g.,
      safer, more effective, or providing a major contribution to patient care
      within the meaning of FDA regulations and guidance. In assessing
      whether a drug candidate sponsor has demonstrated that its drug
      candidate provides a “major contribution to patient care” over and
      above the currently approved drugs, which is evaluated by the FDA on
      a case by case basis, there is no one objective standard and the FDA
      may, in appropriate circumstances, consider such factors as
      convenience of treatment location, duration of treatment, patient
      comfort, reduced treatment burden, advances in ease and comfort of
      drug administration, longer periods between doses, and potential for
      self-administration. We believe that our product candidate Libervant is
      “clinically superior” to the two currently FDA-approved products with
      the same moiety and for the same indication as Libervant, as qualifying
      as “a major contribution to patient care” within the meaning of the FDA
      regulation and guidance. However, such a demonstration to overcome
      such seven-year market exclusivity is difficult to establish with limited
      precedents and there can be no assurance that we will be successful in
      these efforts. Any failure to obtain FDA approval of and to demonstrate
      clinical superiority for Libervant would have a material adverse effect
      on our business, financial condition and results of operations in 2021
      and later.

      26.   Appended to the 2019 10-K as exhibits were signed certifications

pursuant to the Sarbanes-Oxley Act of 2002 by the Individual Defendants, attesting
                                         11
Case 3:21-cv-03751-BRM-DEA Document 1 Filed 03/01/21 Page 12 of 34 PageID: 12




that “the information contained in the [2019 10-K] fairly presents, in all material

respects, the financial condition of the Company at the end of the period covered by

the [2019 10-K] and the results of operations of the Company for the period covered

by the [2019 10-K].”

       27.    Corresponding with the 2019 10-K, Aquestive issued a press release

entitled, “Aquestive Therapeutics Reports Fourth Quarter and Full Year 2019

Financial Results and Recent Business Highlights.” The press release stated, in

relevant part:

       “Following the FDA’s acceptance of our NDA in February, our drug
       candidate, Libervant™ (diazepam) Buccal Film, the first oral
       diazepam-based therapy for management of seizure clusters, is
       advancing through the FDA review process and has been assigned a
       September 27, 2020 PDUFA goal date. We believe that Libervant, if
       approved by the FDA, will potentially provide a major contribution to
       patient care to epilepsy patients who can benefit from another rescue
       medication. We look forward to working with the FDA in the coming
       months in seeking to demonstrate that Libervant, as the only orally
       delivered diazepam-based product for this indication, has one or more
       of the attributes required by the FDA to be considered a “major
       contribution to patient care,” within the meaning of FDA regulations
       and guidance, relative to the currently approved products. Although
       FDA approval of Libervant cannot be assured, we remain committed to
       helping epilepsy patients affected by seizure clusters by working to
       bring important innovative products to the market.”

       28.    On March 12, 2020, Aquestive hosted an earnings call with investors

and analysts to discuss the Company’s Q4 2019 results (the “Q4 2019 Earnings

Call”). During the scripted portion of the Q4 2019 Earnings Call, Defendant Kendall

stated, in relevant part:
                                        12
Case 3:21-cv-03751-BRM-DEA Document 1 Filed 03/01/21 Page 13 of 34 PageID: 13




      We believe that we can demonstrate why Libervant as an orally
      delivered product for this indication has one or more of the attributes
      required by the FDA to be considered a major contribution to patient
      care relative to the currently approved and device-driven rectal and
      nasal products. We believe the Libervant will potentially contribute up
      to $300 million in peak net revenues within three to four years post
      launch.

      Over one million patients in the U.S. have active uncontrolled epilepsy
      and a need for rescue medication. Less than 10% of these patients are
      successfully treating their seizures with the current standard of care, a
      rectal gel application of diazepam. A medicine is only as good as its
      ability to be used by patients where they need it, when they need it and
      in a form they accept. And we strongly feel that Libervant represents
      this type of improvement to patient care as compared to device-driven
      alternatives.

      That said, we cannot ignore the potential risk to the timing of a
      Libervant launch based on the FDA's actions in January. We have an
      accepted filing for a product with a very strong value proposition, and
      we believe that we can demonstrate to the FDA that Libervant is
      clinically superior to the currently approved alternatives.

      29.    Further, when asked a question regarding the Company’s confidence in

Libervant’s contribution to patient care and its eligibility for orphan drug exclusivity,

Defendant Kendall responded, in relevant part:

      For Libervant, there are many paths for us to follow that we think get
      us to approval and market access. We don't think there's any scenario
      that keeps us out of the market for the period -- the seven-year period
      of the exclusivity that the agency granted to VALTOCO earlier in the
      year. The path that we are currently focused on is demonstrating that
      we are clinically superior as a major contribution to patient care.

      The agency was very clear in their writing to us about the criteria that
      they use to consider what is a major contribution to patient care. We
      believe at the end of the day that Libervant will be able to demonstrate
      that against the two device-driven alternatives available to people based
                                           13
Case 3:21-cv-03751-BRM-DEA Document 1 Filed 03/01/21 Page 14 of 34 PageID: 14




      on diazepam for this indication. But their criteria includes patient
      comfort, convenience of treatment, treatment location, reduced
      treatment burden, ease and comfort of drug administration and
      potentially for self-administration.

      30.    Finally, when asked whether the Company had contingency plans in

place should the FDA disagree with Aquestive’s assessment of Libervant’s clinical

superiority, Defendant Kendall responded, in relevant part:

      We do have multiple paths because clinical superiority is defined in
      three ways from the agency's perspective. You can be superior from an
      efficacy standpoint, you can be superior from a safety standpoint or you
      can be superior from a material contribution to patient care standpoint.
      We think all of those paths are available to us.

      We feel strongly about the strength of Libervant versus those two
      device-based existing products and how it will perform in patients. But
      as we said, we're focused on using the current application and
      demonstrating major contribution to patient care.

      31.    On May 5, 2020, Aquestive issued a press release announcing the

Company’s financial and operating results for the first quarter of fiscal year 2020.

That press release touted, in relevant part:

      At this time, Aquestive continues to produce therapies as expected and
      our R&D labs continue to advance key pipeline therapies including
      Libervant™ (diazepam) Buccal Film for the management of seizure
      clusters, and AQST-108 sublingual film formulation delivering
      systemic epinephrine that is in development for the treatment of
      anaphylaxis. We are continuing to interact with the FDA and
      responding, as expected, to information requests by the FDA related to
      our NDA filing for Libervant.”

                                        ***



                                          14
Case 3:21-cv-03751-BRM-DEA Document 1 Filed 03/01/21 Page 15 of 34 PageID: 15




            • Aquestive is engaging as expected with the FDA related to its
              [NDA] for Libervant, including continuing information requests
              from the review teams, leading up to the September 27, 2020
              Prescription Drug User Fee Act (PDUFA) goal date. Aquestive
              is seeking to demonstrate to the FDA that Libervant will, if
              approved by the FDA for marketing in the U.S., represent a
              “major contribution to patient care” within the meaning of FDA
              regulations and guidance as compared to currently available
              treatment options, and further expand patient choice as the first
              orally delivered and non-device driven diazepam-based therapy
              available to manage seizure clusters in epilepsy patients
              especially for patients who may not be able to effectively use
              nasal sprays due to nasal congestion, irritation or seasonal
              allergies.

      32.      On May 7, 2020, Aquestive hosted an earnings call with investors and

analysts to discuss the Company’s Q1 2020 results (the “Q1 2020 Earnings Call”).

During the scripted portion of the Q1 2020 Earnings Call, Defendant Kendall stated,

in relevant part:

      We're completing the data analysis and will provide the findings to the
      FDA to further support the NDA currently under review. We're seeking
      to demonstrate to the FDA that Libervant, if approved for marketing in
      the U.S., would represent a major contribution to patient care within the
      meaning of FDA regulations and guidance as compared to the currently
      available device-dependent treatment options, and would further
      expand patient choice as the first orally administered product available
      for its proposed indication.

      As we have shared, the FDA provided us the following criteria that it
      may consider when it evaluates clinical superiority for drugs
      demonstrating a major contribution to patient care. Convenient
      treatment location, duration of treatment, patient comfort, reduced
      treatment burden, advances in ease and comfort of drug administration,
      longer periods between doses and the potential for self-administration.



                                          15
Case 3:21-cv-03751-BRM-DEA Document 1 Filed 03/01/21 Page 16 of 34 PageID: 16




      We believe that we can demonstrate to the FDA why Libervant, as an
      orally delivered product for this indication, has one or more of these
      attributes quoted by the FDA to be considered a major contribution to
      patient care relative to currently approved rectal and nasal products.
      Currently we are also examining how nasal sprays can be used during
      bouts of seasonal allergies and/or common cold.

                                       ***

      We have an accepted filing for a product with a very strong value
      proposition, and we believe that we can demonstrate to the FDA that
      Libervant is clinically superior to the currently approved alternatives.
      We will continue to be thoughtful and prudent about our choices,
      recognizing we may not successfully overcome the orphan drug
      exclusivity here.

      33.   Further, when asked a question regarding Aquestive’s discussions with

the FDA regarding Libervant and the possibility that it would be kept out of the

market, Defendant Maxwell responded, in relevant part:

      We continue to believe that there is no way that Libervant will be shut
      out of the market for the exclusivity period granted to the recently
      approved me nasal spray. There are multiple paths that we can choose
      to go down to get to that access.

      Some are more expedient than others. And what we're doing is
      attacking this in what we think are the most expedient ways while
      preparing, secondarily, as we always do for an eventuality of a decision
      perhaps that we were not anticipating. So our level of confidence, our
      level of belief and expectation has not changed. We believe strongly
      that this represents a major contribution to patient care, that it is
      clinically superior to the alternatives. And we're pursuing that with all
      the vigor that we can.

      34.   On August 4, 2020, Aquestive issued a press release entitled,

“Aquestive Therapeutics Reports Second Quarter 2020 Financial Results and


                                         16
Case 3:21-cv-03751-BRM-DEA Document 1 Filed 03/01/21 Page 17 of 34 PageID: 17




Provides Business Update: AQST-108 Progress Remains On Track; Libervant

PDUFA Goal Date Approaches.” The press release stated, in relevant part:

      [“]Concurrently, we are continuing to advance through the FDA review
      process for our product candidate, Libervant™ (diazepam) Buccal Film
      for the management of seizure clusters, including providing
      information to the agency, responding to its information requests and
      working with the agency on its inspection of our manufacturing and
      clinical investigational sites. With the commercial foundation we have
      built for Sympazan, we will be prepared to launch Libervant quickly, if
      approved by the FDA for U.S. marketing access. The formal process
      for a potential monetization of our KYNMOBI royalty asset is
      ongoing.”

                                      ***

         • Aquestive is engaging as expected with the FDA related to its
           New Drug Application (NDA) for Libervant™ (diazepam)
           Buccal Film for the management of seizure clusters. The review
           to date has progressed with our providing information to the
           agency, responding to its information requests and working with
           the agency on its inspections of the Company’s manufacturing
           and clinical investigational sites. The Company expects that it
           will continue to have exchanges with the FDA as the September
           27, 2020 Prescription Drug User Fee Act (PDUFA) goal date
           approaches. Aquestive is seeking to demonstrate to the FDA that
           Libervant will, if approved by the FDA for marketing in the U.S.,
           represent a “major contribution to patient care” within the
           meaning of FDA regulations and guidance as compared to
           currently available treatment options, and further expand patient
           choice as the only orally delivered and non-device driven
           diazepam-based therapy available to manage seizure clusters in
           epilepsy patients. Although we cannot assure FDA approval of
           Libervant for U.S. marketing access, we remain committed to
           helping epilepsy patients affected by seizure clusters by working
           to bring innovative products to the market.




                                        17
Case 3:21-cv-03751-BRM-DEA Document 1 Filed 03/01/21 Page 18 of 34 PageID: 18




       35.    On August 5, 2020, Aquestive hosted an earnings call with investors

and analysts to discuss the Company’s Q2 2020 results (the “Q2 2020 Earnings

Call”). During the scripted portion of the Q2 2020 Earnings Call, Defendant Kendall

stated, in relevant part:

       [. . .] Aquestive continues to work with the FDA in seeking approval of
       Libervant. We have been providing information responding to their
       information requests and working with the agency on inspections of our
       manufacturing and clinical sites. In our view, there have been no
       surprises in their questions or during the inspections to date.

                                       ***

       As we have said before, we anticipate that Libervant, if approved for
       US marketing access, would represent a potential $300 million net
       revenue stream for the company at its peak.

                                       ***

       We are seeking to demonstrate to the FDA that Libervant will, if
       approved, for US marketing access represent a major contribution to
       patient care within the meaning of the FDA regulations and guidance
       as compared to currently available device driven based treatment
       operations. Libervant would also expand patient choice as the first
       orally delivered diazepam-based product available to manage seizure
       clusters.

       We believe we can demonstrate to the FDA why Libervant as an orally
       delivered product has one or more of the attributes required by the FDA
       to be considered a major contribution for patient care.

       36.    The statements referenced in ¶¶ 21-35 were materially false and

misleading because Defendants made false and/or misleading statements, as well as

failed to disclose material adverse facts about the Company’s business, operational


                                         18
Case 3:21-cv-03751-BRM-DEA Document 1 Filed 03/01/21 Page 19 of 34 PageID: 19




and compliance policies. Specifically, Defendants made false and/or misleading

statements and/or failed to disclose that: (i) data included in the Libervant NDA

submission showed a lower drug exposure level than desired for certain weight

groups; (ii) the foregoing significantly decreased the Libervant NDA’s approval

prospects; (iii) as a result, it was foreseeable that the FDA would not approve the

Libervant NDA in its current form; and (iv) as a result, the Company’s public

statements were materially false and misleading at all relevant times.

                                    The Truth Emerges

      37.    On September 25, 2020, during after-market hours, Aquestive

announced receipt of a CRL from the FDA regarding the Libervant NDA. The press

release stated, in relevant part:

      The FDA issues a CRL to indicate that the review cycle for an
      application is complete but the application cannot be approved in its
      current form.

      In the CRL, the FDA cited that, in a study submitted by the Company
      with the NDA, certain weight groups showed a lower drug exposure
      level than desired. The Company intends to provide to the FDA
      additional information on PK modeling to demonstrate that dose
      adjustments will obtain the desired exposure levels. There were no
      other safety, clinical pharmacology/biopharmaceutics or CMC issues
      identified in the CRL. The FDA did cite a small number of protocol
      deviations in blood draws in one of the studies in the NDA. The
      Company believes, based on discussions with the FDA, that the
      Company will not need to conduct any further clinical studies in order
      to cure the items cited in the CRL, and will confirm that view in its
      upcoming follow-up meeting with the FDA.



                                           19
Case 3:21-cv-03751-BRM-DEA Document 1 Filed 03/01/21 Page 20 of 34 PageID: 20




      Based on interactions with the Agency, the Company believes that this
      CRL will not be a barrier to ultimate approval, as the CRL was limited
      to providing additional information on PK modeling for an adjusted
      dosing regimen for a limited subset of patient weight categories. The
      Company plans to request a Type A meeting with the FDA in the
      coming weeks and to resubmit the NDA prior to the end of 2020 with
      the adjusted dosage regimen for the identified weight groups at issue.
      A submission before the end of the year should result in a PDUFA
      Action Date in the 1st half of 2021. The Agency did not include any
      indication regarding approval of U.S. market access for Libervant at
      this time.

      38.    On this news, Aquestive’s stock price fell $2.64 per share, or 34.69%,

to close at $4.97 per share on September 28, 2020.

      39.    As a result of Defendants’ wrongful acts and omissions, and the

precipitous decline in the market value of the Company’s securities, Plaintiff and

other Class members have suffered significant losses and damages.

               PLAINTIFF’S CLASS ACTION ALLEGATIONS

      40.    Plaintiff brings this action as a class action pursuant to Federal Rule of

Civil Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who

purchased or otherwise acquired Aquestive securities during the Class Period (the

“Class”); and were damaged upon the revelation of the alleged corrective

disclosures. Excluded from the Class are Defendants herein, the officers and

directors of the Company, at all relevant times, members of their immediate families

and their legal representatives, heirs, successors or assigns and any entity in which

Defendants have or had a controlling interest.


                                         20
Case 3:21-cv-03751-BRM-DEA Document 1 Filed 03/01/21 Page 21 of 34 PageID: 21




       41.       The members of the Class are so numerous that joinder of all members

is impracticable. Throughout the Class Period, Aquestive securities were actively

traded on the NASDAQ. While the exact number of Class members is unknown to

Plaintiff at this time and can be ascertained only through appropriate discovery,

Plaintiff believes that there are hundreds or thousands of members in the proposed

Class. Record owners and other members of the Class may be identified from

records maintained by Aquestive or its transfer agent and may be notified of the

pendency of this action by mail, using the form of notice similar to that customarily

used in securities class actions.

       42.       Plaintiff’s claims are typical of the claims of the members of the Class

as all members of the Class are similarly affected by Defendants’ wrongful conduct

in violation of federal law that is complained of herein.

       43.       Plaintiff will fairly and adequately protect the interests of the members

of the Class and has retained counsel competent and experienced in class and

securities litigation. Plaintiff has no interests antagonistic to or in conflict with those

of the Class.

       44.       Common questions of law and fact exist as to all members of the Class

and predominate over any questions solely affecting individual members of the

Class. Among the questions of law and fact common to the Class are:

             •    whether the federal securities laws were violated by Defendants’ acts
                  as alleged herein;
                                             21
Case 3:21-cv-03751-BRM-DEA Document 1 Filed 03/01/21 Page 22 of 34 PageID: 22




            •    whether statements made by Defendants to the investing public during
                 the Class Period misrepresented material facts about the business,
                 operations and management of Aquestive;

            •    whether the Individual Defendants caused Aquestive to issue false
                 and misleading financial statements during the Class Period;

            •    whether Defendants acted knowingly or recklessly in issuing false and
                 misleading financial statements;

            •    whether the prices of Aquestive securities during the Class Period
                 were artificially inflated because of the Defendants’ conduct
                 complained of herein; and

            •    whether the members of the Class have sustained damages and, if so,
                 what is the proper measure of damages.

      45.       A class action is superior to all other available methods for the fair and

efficient adjudication of this controversy since joinder of all members is

impracticable. Furthermore, as the damages suffered by individual Class members

may be relatively small, the expense and burden of individual litigation make it

impossible for members of the Class to individually redress the wrongs done to them.

There will be no difficulty in the management of this action as a class action.

      46.       Plaintiff will rely, in part, upon the presumption of reliance established

by the fraud-on-the-market doctrine in that:

            •    Defendants made public misrepresentations or failed to disclose
                 material facts during the Class Period;

            •    the omissions and misrepresentations were material;

            •    Aquestive securities are traded in an efficient market;
                                            22
Case 3:21-cv-03751-BRM-DEA Document 1 Filed 03/01/21 Page 23 of 34 PageID: 23




            •    the Company’s shares were liquid and traded with moderate to heavy
                 volume during the Class Period;

            •    the Company traded on the NASDAQ and was covered by multiple
                 analysts;

            •    the misrepresentations and omissions alleged would tend to induce a
                 reasonable investor to misjudge the value of the Company’s
                 securities; and

            •    Plaintiff and members of the Class purchased, acquired and/or sold
                 Aquestive securities between the time the Defendants failed to
                 disclose or misrepresented material facts and the time the true facts
                 were disclosed, without knowledge of the omitted or misrepresented
                 facts.
      47.       Based upon the foregoing, Plaintiff and the members of the Class are

entitled to a presumption of reliance upon the integrity of the market.

      48.       Alternatively, Plaintiff and the members of the Class are entitled to the

presumption of reliance established by the Supreme Court in Affiliated Ute Citizens

of the State of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as

Defendants omitted material information in their Class Period statements in violation

of a duty to disclose such information, as detailed above.

                                        COUNT I

 (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated
                      Thereunder Against All Defendants)

      49.       Plaintiff repeats and re-alleges each and every allegation contained

above as if fully set forth herein.




                                            23
Case 3:21-cv-03751-BRM-DEA Document 1 Filed 03/01/21 Page 24 of 34 PageID: 24




      50.    This Count is asserted against Defendants and is based upon Section

10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated

thereunder by the SEC.

      51.    During the Class Period, Defendants engaged in a plan, scheme,

conspiracy and course of conduct, pursuant to which they knowingly or recklessly

engaged in acts, transactions, practices and courses of business which operated as a

fraud and deceit upon Plaintiff and the other members of the Class; made various

untrue statements of material facts and omitted to state material facts necessary in

order to make the statements made, in light of the circumstances under which they

were made, not misleading; and employed devices, schemes and artifices to defraud

in connection with the purchase and sale of securities. Such scheme was intended

to, and, throughout the Class Period, did: (i) deceive the investing public, including

Plaintiff and other Class members, as alleged herein; (ii) artificially inflate and

maintain the market price of Aquestive securities; and (iii) cause Plaintiff and other

members of the Class to purchase or otherwise acquire Aquestive securities and

options at artificially inflated prices. In furtherance of this unlawful scheme, plan

and course of conduct, Defendants, and each of them, took the actions set forth

herein.

      52.    Pursuant to the above plan, scheme, conspiracy and course of conduct,

each of the Defendants participated directly or indirectly in the preparation and/or


                                         24
Case 3:21-cv-03751-BRM-DEA Document 1 Filed 03/01/21 Page 25 of 34 PageID: 25




issuance of the quarterly and annual reports, SEC filings, press releases and other

statements and documents described above, including statements made to securities

analysts and the media that were designed to influence the market for Aquestive

securities. Such reports, filings, releases and statements were materially false and

misleading in that they failed to disclose material adverse information and

misrepresented the truth about Aquestive’s finances and business prospects.

      53.      By virtue of their positions at Aquestive, Defendants had actual

knowledge of the materially false and misleading statements and material omissions

alleged herein and intended thereby to deceive Plaintiff and the other members of

the Class, or, in the alternative, Defendants acted with reckless disregard for the truth

in that they failed or refused to ascertain and disclose such facts as would reveal the

materially false and misleading nature of the statements made, although such facts

were readily available to Defendants. Said acts and omissions of Defendants were

committed willfully or with reckless disregard for the truth. In addition, each

Defendant knew or recklessly disregarded that material facts were being

misrepresented or omitted as described above.

      54.    Information showing that Defendants acted knowingly or with reckless

disregard for the truth is peculiarly within Defendants’ knowledge and control. As

the senior managers and/or directors of Aquestive, the Individual Defendants had

knowledge of the details of Aquestive’s internal affairs.


                                           25
Case 3:21-cv-03751-BRM-DEA Document 1 Filed 03/01/21 Page 26 of 34 PageID: 26




      55.    The Individual Defendants are liable both directly and indirectly for the

wrongs complained of herein. Because of their positions of control and authority,

the Individual Defendants were able to and did, directly or indirectly, control the

content of the statements of Aquestive. As officers and/or directors of a publicly-

held company, the Individual Defendants had a duty to disseminate timely, accurate,

and truthful information with respect to Aquestive’s businesses, operations, future

financial condition and future prospects. As a result of the dissemination of the

aforementioned false and misleading reports, releases and public statements, the

market price of Aquestive securities was artificially inflated throughout the Class

Period. In ignorance of the adverse facts concerning Aquestive’s business and

financial condition which were concealed by Defendants, Plaintiff and the other

members of the Class purchased or otherwise acquired Aquestive securities at

artificially inflated prices and relied upon the price of the securities, the integrity of

the market for the securities and/or upon statements disseminated by Defendants,

and were damaged thereby.

      56.    During the Class Period, Aquestive securities were traded on an active

and efficient market. Plaintiff and the other members of the Class, relying on the

materially false and misleading statements described herein, which the Defendants

made, issued or caused to be disseminated, or relying upon the integrity of the

market, purchased or otherwise acquired shares of Aquestive securities at prices


                                           26
Case 3:21-cv-03751-BRM-DEA Document 1 Filed 03/01/21 Page 27 of 34 PageID: 27




artificially inflated by Defendants’ wrongful conduct. Had Plaintiff and the other

members of the Class known the truth, they would not have purchased or otherwise

acquired said securities, or would not have purchased or otherwise acquired them at

the inflated prices that were paid. At the time of the purchases and/or acquisitions

by Plaintiff and the Class, the true value of Aquestive securities was substantially

lower than the prices paid by Plaintiff and the other members of the Class. The

market price of Aquestive securities declined sharply upon public disclosure of the

facts alleged herein to the injury of Plaintiff and Class members.

      57.    By reason of the conduct alleged herein, Defendants knowingly or

recklessly, directly or indirectly, have violated Section 10(b) of the Exchange Act

and Rule 10b-5 promulgated thereunder.

      58.    As a direct and proximate result of Defendants’ wrongful conduct,

Plaintiff and the other members of the Class suffered damages in connection with

their respective purchases, acquisitions and sales of the Company’s securities during

the Class Period, upon the disclosure that the Company had been disseminating

misrepresented financial statements to the investing public.

                                     COUNT II

    (Violations of Section 20(a) of the Exchange Act Against the Individual
                                   Defendants)

      59.    Plaintiff repeats and re-alleges each and every allegation contained in

the foregoing paragraphs as if fully set forth herein.
                                          27
Case 3:21-cv-03751-BRM-DEA Document 1 Filed 03/01/21 Page 28 of 34 PageID: 28




      60.    During the Class Period, the Individual Defendants participated in the

operation and management of Aquestive, and conducted and participated, directly

and indirectly, in the conduct of Aquestive’s business affairs. Because of their senior

positions, they knew the adverse non-public information about Aquestive’s

misstatement of income and expenses and false financial statements.

      61.    As officers and/or directors of a publicly owned company, the

Individual Defendants had a duty to disseminate accurate and truthful information

with respect to Aquestive’s financial condition and results of operations, and to

correct promptly any public statements issued by Aquestive which had become

materially false or misleading.

      62.    Because of their positions of control and authority as senior officers,

the Individual Defendants were able to, and did, control the contents of the various

reports, press releases and public filings which Aquestive disseminated in the

marketplace during the Class Period concerning Aquestive’s results of operations.

Throughout the Class Period, the Individual Defendants exercised their power and

authority to cause Aquestive to engage in the wrongful acts complained of herein.

The Individual Defendants therefore, were “controlling persons” of Aquestive

within the meaning of Section 20(a) of the Exchange Act. In this capacity, they

participated in the unlawful conduct alleged which artificially inflated the market

price of Aquestive securities.


                                          28
Case 3:21-cv-03751-BRM-DEA Document 1 Filed 03/01/21 Page 29 of 34 PageID: 29




      63.    Each of the Individual Defendants, therefore, acted as a controlling

person of Aquestive. By reason of their senior management positions and/or being

directors of Aquestive, each of the Individual Defendants had the power to direct the

actions of, and exercised the same to cause, Aquestive to engage in the unlawful acts

and conduct complained of herein. Each of the Individual Defendants exercised

control over the general operations of Aquestive and possessed the power to control

the specific activities which comprise the primary violations about which Plaintiff

and the other members of the Class complain.

      64.    By reason of the above conduct, the Individual Defendants are liable

pursuant to Section 20(a) of the Exchange Act for the violations committed by

Aquestive.


                             PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment against Defendants as follows:

      A.     Determining that the instant action may be maintained as a class action

under Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the

Class representative;

      B.     Requiring Defendants to pay damages sustained by Plaintiff and the

Class by reason of the acts and transactions alleged herein;




                                         29
Case 3:21-cv-03751-BRM-DEA Document 1 Filed 03/01/21 Page 30 of 34 PageID: 30




      C.     Awarding Plaintiff and the other members of the Class prejudgment and

post-judgment interest, as well as their reasonable attorneys’ fees, expert fees and

other costs; and

      D.     Awarding such other and further relief as this Court may deem just and

proper.

                       DEMAND FOR TRIAL BY JURY

      Plaintiff hereby demands a trial by jury.

Dated: March 1, 2021                          Respectfully submitted,

                                              POMERANTZ LLP


                                              /s/ Terrence W. Scudieri
                                              Terrence W. Scudieri, Jr.
                                              Jeremy A. Lieberman
                                              (pro hac vice application forthcoming)
                                              J. Alexander Hood II
                                              (pro hac vice application forthcoming)
                                              600 Third Avenue, 20th Floor
                                              New York, New York 10016
                                              Telephone: (212) 661-1100
                                              Facsimile: (917) 463-1044
                                              tscudieri@pomlaw.com
                                              jalieberman@pomlaw.com
                                              ahood@pomlaw.com

                                              POMERANTZ LLP
                                              Patrick V. Dahlstrom
                                              (pro hac vice application forthcoming)
                                              10 South La Salle Street, Suite 3505
                                              Chicago, Illinois 60603
                                              Telephone: (312) 377-1181
                                              Facsimile: (312) 377-1184

                                         30
Case 3:21-cv-03751-BRM-DEA Document 1 Filed 03/01/21 Page 31 of 34 PageID: 31




                                          pdahlstrom@pomlaw.com

                                          BRONSTEIN, GEWIRTZ
                                          & GROSSMAN, LLC
                                          Peretz Bronstein
                                          (pro hac vice application
                                          forthcoming)
                                          60 East 42nd Street, Suite 4600
                                          New York, NY 10165
                                          Telephone: (212) 697-6484
                                          peretz@bgandg.com

                                          Attorneys for Plaintiff




                                     31
    Case 3:21-cv-03751-BRM-DEA Document 1 Filed 03/01/21 Page 32 of 34 PageID: 32


                                                                                   Monday, March 1, 2021

Aquestive Therapeutics, Inc. (AQST)



CERTIFICATION PURSUANT TO FEDERAL SECURITIES LAWS
1. I make this declaration pursuant to Section 27(a)(2) of the Securities Act of 1933 (“Securities Act”)
and/or Section 21D(a)(2) of the Securities Exchange Act of 1934 (“Exchange Act”) as amended by the
Private Securities Litigation Reform Act of 1995.

2. I have reviewed a Complaint against Aquestive Therapeutics, Inc. (“Aquestive” or the “Company”) and
authorize the ling of a comparable complaint on my behalf.

3. I did not purchase or acquire Aquestive securities at the direction of plaintiffs’ counsel or in order to
participate in any private action arising under the Securities Act or Exchange Act.

4. I am willing to serve as a representative party on behalf of a Class of investors who purchased or
otherwise acquired Aquestive securities during the class period, including providing testimony at
deposition and trial, if necessary. I understand that the Court has the authority to select the most
adequate lead plaintiff in this action.

5. To the best of my current knowledge, the attached sheet lists all of my transactions in Aquestive
securities during the Class Period as speci ed in the Complaint.

6. During the three-year period preceding the date on which this Certi cation is signed, I have not served
or sought to serve as a representative party on behalf of a class under the federal securities laws.

7. I agree not to accept any payment for serving as a representative party on behalf of the class as set
forth in the Complaint, beyond my pro rata share of any recovery, except such reasonable costs and
expenses directly relating to the representation of the class as ordered or approved by the Court.

8. I declare under penalty of perjury that the foregoing is true and correct.


Name


Print Name
Deanna Lewakowski




                                                                                                           1
       Case 3:21-cv-03751-BRM-DEA Document 1 Filed 03/01/21 Page 33 of 34 PageID: 33

  Signature




(redacted)




                                                                                       2
Case 3:21-cv-03751-BRM-DEA Document 1 Filed 03/01/21 Page 34 of 34 PageID: 34



 Aquestive Therapeutics, Inc. (AQST)                                        Lewakowski, Deanna

                                       List of Purchases and Sales

     Transaction                                      Number of               Price Per
        Type                  Date                    Shares/Unit            Share/Unit

      Purchase                     7/9/2020                          4.27                 $4.6800
      Purchase                    7/20/2020                          0.39                 $2.0000
      Purchase                    8/17/2020                          6.27                 $7.5900
      Purchase                    8/17/2020                          1.52                 $7.5900
      Purchase                    8/17/2020                          1.00                 $7.6000
